Exhibit 10cc

AMENDMENT NO. 5 TO

EMPLOYMENT AGREEMENT

This Amendment No. 5 (“Amendment”) to the Employment Agreement, dated
November 9, 2005, between Luby’s, Inc., a Delaware corporation (“Luby’s” or the
“Company”), and Christopher J. Pappas, a resident of Houston, Texas
(“Executive”), is executed as of the 2nd day of September, 2010 (the “Effective
Date”). For purposes of this Amendment, “Luby’s” or the “Company” shall include
the subsidiaries of Luby’s. Luby’s and Executive are sometimes referred to
herein individually as a “Party,” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties previously entered into the following agreements:

 

  (i) the Employment Agreement, dated November 9, 2005;

 

  (ii) Amendment No. 1 to Employment Agreement, dated October 29, 2007;

 

  (iii) Amendment No. 2 to Employment Agreement, dated November 19, 2008;

 

  (iv) Amendment No. 3 to Employment Agreement, dated November 19, 2009; and

 

  (iv) Amendment No. 4 to Employment Agreement, dated April 15, 2010
(collectively, the “Agreement”);

WHEREAS, on September 2, 2010, the Company and Executive mutually agreed to
increase Executive’s Base Salary from $250,000 to $400,000 per annum;

WHEREAS, the Company desires to increase the Executive’s Base Salary to $400,000
per annum;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

1. Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meaning as in the Agreement, as
amended hereby.

2. Amendments. As of the Effective Date, Section 4 of the Agreement is hereby
amended and restated as follows:

“4. Compensation. Executive’s compensation during his employment under the terms
of this Agreement shall be as follows:

(a) Base Salary. Commencing September 2, 2010, Luby’s shall pay to Executive a
fixed annual base salary (the “Base Salary”) of Four Hundred Thousand Dollars
($400,000) for each year. The Base Salary shall be payable in equal,
semi-monthly installments on or about the 15th day and last day of each month or
at such other times and in such installments as may be agreed between Luby’s and
Executive. All payments shall be subject to the deduction of payroll taxes,
income tax withholdings, and similar deductions and withholdings as required by
law.

(b) Bonus. During each year of the Term, in addition to the Base Salary,
Executive shall be eligible but not entitled to receive incentive compensation
in an amount that the independent Board of Directors of the Company or an
authorized committee thereof, shall determine, solely based upon the Company’s
performance relative to Board-approved goals relating to the Company’s
achievement of same-store sales (50%) and earnings before interest, taxes,
depreciation and amortization (50%) targets.”

3. Noncompetition. Executive hereby acknowledges and reaffirms the provisions of
Section 11(a) of the Agreement.



--------------------------------------------------------------------------------

4. CONTROLLING LAW. THIS AMENDMENT SHALL BE DETERMINED AND GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS.

5. Severability. If any term or other provision of this Amendment is invalid,
illegal, or incapable of being enforced by any rule of applicable law, or public
policy, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

6. Effect of Amendment. This Amendment shall be binding upon Executive and his
heirs, executors, legal representatives, successors and assigns, and Luby’s and
its legal representatives, successors and assigns. Except as provided in the
preceding sentence, this Amendment, and the rights and obligations of the
Parties hereunder, are personal and neither this Amendment, nor any right,
benefit, or obligation of either Party hereto, shall be subject to voluntary or
involuntary assignment, alienation, or transfer, whether by operation of law or
otherwise, without the prior written consent of the other Party.

7. Execution. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that all Parties need not sign the same
counterpart.

[Signatures appear on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date.

 

/s/ Christopher J. Pappas

    Christopher J. Pappas     Luby’s Inc.    

/s/ Gasper Mir, III.

    Gasper Mir, III     Chairman of the Board    